internal_revenue_service number release date index number -------------------- -------------------------- ------------------------------------ ----------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b02 plr-103886-18 date august legend taxpayer jv state a state b city portfolio a portfolio b date date date date date a b ------------------------------------ ------------------------ ----------------------------------------- -------------- -------------- ----------------------- --------------------------- -------------------------- -------------------------------------- --------------------------- -------------------------- ------------------ ------------------------ --------------------------- ----- -- plr-103886-18 c d e dear -------------- ---- -- -- this letter responds to your letter dated date and supplemental correspondence in which taxpayer requests a ruling that the sales of taxpayer’s assets pursuant to a plan_of_liquidation will not be considered prohibited_transactions for purposes of sec_857 of the internal_revenue_code the code facts taxpayer elected to be treated as a real_estate_investment_trust reit beginning with its taxable_year ended date jv a partnership for federal_income_tax purposes holds a percent of the issued common_stock of taxpayer jv formed taxpayer as a state a limited_liability_company on date for the purpose of purchasing and managing multifamily real_estate complexes located in the united_states pursuant to a joint_venture agreement effective date the agreement direct or indirect partners in jv transferred interests in portfolio a to taxpayer portfolio a consists of multifamily residential_real_property located in city pursuant to the agreement taxpayer targeted an initial_public_offering ipo within b years of date in the absence of an ipo the agreement provides that taxpayer shall be liquidated after c years prior to its acquisition of interests of portfolio a taxpayer owned no real_property and held no material assets effective date taxpayer purchased an indirect interest in portfolio b portfolio b also consists of multifamily residential_real_property located in city portfolio a and portfolio b are collectively referred to as the properties for the taxable years ended date and date the majority of the income taxpayer received from the properties was passthrough rental income that taxpayer represents is qualifying gross_income for purposes of sec_856 and taxpayer represents that at all times it has intended to hold the properties for a period of at least c years and to realize rental income and capital appreciation therefrom however taxpayer believes that current market conditions represent the beginning of a long decline in the value of real_property in city accordingly taxpayer now believes its investors will be best served through a disposition of its assets and taxpayer's full liquidation taxpayer has not previously disposed of any real_estate_assets plr-103886-18 taxpayer anticipates that the time to fully liquidate the properties will take between d and e months however taxpayer has been negotiating with potential purchasers and this time period could be accelerated if a letter of intent and or a purchase agreement is signed and due diligence can be completed quickly taxpayer represents that substantially_all marketing expenditures with respect to sales of the properties will be made through a taxable_reit_subsidiary of taxpayer or an independent_contractor as defined in sec_856 from whom taxpayer does not derive or receive any income before taxpayer pursues a plan of complete_liquidation taxpayer intends to take several steps following receipt of this ruling first taxpayer's board_of directors will perform an updated assessment of the state of taxpayer's business including a review of the current state of taxpayer's strategic plan and an updated review of strategic alternatives second taxpayer's board will initiate a portfolio liquidation following the updated review third taxpayer's board will formally adopt a plan_of_liquidation the adoption of the plan will be publicly disclosed and the sale of taxpayer's assets will be performed subject_to any shareholder or other necessary approvals of the liquidation plan law and analysis sec_857 imposes a percent tax on a reit's net_income from prohibited_transactions sec_857 defines the term prohibited_transaction as the sale_or_other_disposition of property described in sec_1221 that is not foreclosure_property sec_1221 property in turn consists of property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_857 provides that losses attributable to prohibited_transactions are not taken into account in determining the amount of net_income_derived_from_prohibited_transactions sec_857 excludes certain_sales from the definition of a prohibited_transaction under sec_857 the term prohibited_transaction does not include the sale of property which is a real_estate asset as defined in sec_856 if - i the reit has held the property for not less than years ii the aggregate expenditures made by the reit or any partner of the reit during the 2-year period preceding the date of sale which are includible in the basis of the property do not exceed percent of the net selling_price of the property iii i during the taxable_year the reit does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 plr-103886-18 applies or ii the aggregate adjusted bases as determined for purposes of computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases as so determined of all the assets of the reit as of the beginning of the taxable_year or iii the fair_market_value of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the fair_market_value of all the assets of the reit as of the beginning of the taxable_year or iv the reit satisfies the requirements of subclause ii applied by substituting percent for percent and the 3-year_average_adjusted_bases_percentage for the taxable_year as defined in sec_857 does not exceed percent or v the reit satisfies the requirements of subclause iii applied by substituting percent for percent and the 3-year_average_fair_market_value_percentage for the taxable_year as defined in sec_857 does not exceed percent iv in the case of property which consists of land or improvements not acquired through foreclosure or deed in lieu of foreclosure or lease termination the reit has held the property for not less than years for production of rental income or v if the requirement of clause iii i is not satisfied substantially_all of the marketing and development_expenditures with respect to the property were made through an independent_contractor as defined in sec_856 from whom the reit itself does not derive or receive any income or a taxable_reit_subsidiary the legislative_history underlying sec_857 which was added to the code by the tax reform act of indicates that the purpose of that section was to prevent a reit from retaining any profit from ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project s rep no pincite vol c b to determine whether a taxpayer holds property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the tax_court has held that several factors must be considered none of which is dispositive among those factors are the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer's efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales and the time and effort the taxpayer habitually devoted to the sales generally it is the purpose for which property is held at the time of the sale that is determinative although earlier events may be considered to decide the taxpayer's purpose at the time of the sale see 89_tc_467 plr-103886-18 taxpayer has made the following representations that address its purposes with respect to the properties taxpayer represents that its intention has always been to hold the properties over the long-term to generate rental income and appreciated value taxpayer’s disposition of the properties will be due to a plan_of_liquidation and taxpayer will adopt the plan only after exploring alternatives that would allow taxpayer to continue holding the properties since its formation in year taxpayer has not sold any real_property taxpayer acquired the properties prior to any consideration of a plan_of_liquidation moreover taxpayer represents that substantially_all marketing expenditures with respect to sales of the properties will be made through a taxable_reit_subsidiary of taxpayer or an independent_contractor as defined in sec_856 from whom taxpayer does not derive or receive any income conclusion based on the facts presented and representations made we conclude that sales of taxpayer's properties pursuant to a plan_of_liquidation under the above circumstances will not constitute prohibited_transactions within the meaning of sec_857 this ruling's application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequence relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sec_4 of revproc_2018_3 sets forth those areas in which rulings or determination letters will not ordinarily be issued by the service not ordinarily means that unique and compelling reasons must be demonstrated to justify the issuance of a ruling or determination_letter see revproc_2018_3 sec_2 sec_4 of revproc_2018_3 provides that one of the areas in which rulings or determination letters will not ordinarily be issued is any matter dealing with the question of whether property is held primarily_for_sale_to_customers in the ordinary course of a trade_or_business in this case taxpayer has demonstrated unique and compelling reasons to justify issuance of the ruling plr-103886-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson branch chief branch office of associate chief_counsel financial institutions products
